Case 1:15-cv-00018-LJV-MJR Document 86-16 Filed 04/25/19 Page 1 of 6

Exhibit P

 
 
 

Case 1:15-cv-00018-LJV-MJR Document 86-16 Filed 04/25/19 Page 2 of 6

, FILED « '
heise o017 iiiSae4g
ERIE COUNTY CLERK
REPT & 171ines49 an
NAL 7700030 — ECE ven

STATE OF NEW YORK UTNE 23 perio,

BUFFALO CITY COURT: COUNTY OF ERIE

uy

 

CENTURION CAPITAL CORPORATION,

Plaintiff, NOTICE OF APPEAL
Vv.
Index No.: 007295/06
CHRISTOPHER MCCROBIE,
Defendant.

 

PLEASE TAKE NOTICE that Defendant Christopher Mecrobie hereby appeals to the
Erie County Court from the Decision and Order of the Honorable Betty-Calvo Torres, granted on
May 22, 2017 with Notice of Entry of said Decision and Order served on Defendant’s counsel

May 26, 2017, and that Defendant appeals from every part thereof.

DATED: Amherst, New York
June 22, 2017

  

Wile f
Seth Andrews, Esa oe

Law Offices of Kenneth Hiller, PLLC
Attorneys forthe L Defendant he

 

 
 

Amherst, NY 14226
(716) 564-3288
Email: sandrews@kennethhiller.com

 
Case 1:15-cv-00018-LJV-MJR Document 86-16 Filed 04/25/19 Page 3 of 6

a

STATE OF NEW YORK ae RE OF iy VED
BUFFALO CITY COURT COUNTY OF ERIE my
2017 yrps 23

 

sony

CENTURION CAPITAL CORPORATION,
Vv. Index # 007295/06

CHRISTOPHER MCCROBIE,

 

CERTIFICATE OF SERVICE
I, Gretchen Berger, certify that on June 23, 2017, I served Defendant’s Notice of Appeal on to:

Todd Houslanger, Esq.
Houslanger & Associates, PLLC
372 New York Avenue
Huntington, New York 11743

at the address designated by them for that purpose by depositing a true copy of same in a post-
paid properly addressed wrapper in an official depository under the exclusive care and custody of
the United States Postal Service within the State of New York.

Under penalty of perjury, ] declare that the foregoing is true and correct.

DATE: June 23, 2017

Amherst, New York
O\ 2

ete gn Berger

 

 

 

Case Manger -

 

* Attorneys for Plaintiff OO
6000 N. Bailey Avenue ~ Suite 1A
Amherst, New York 14226

 
Case 1:15-cv-00018-LJV-MJR Document 86-16 Filed 04/25/19 Page 4 of 6
REQUEST FOR JUDICIAL INTERVENTION For Court Glerk Use Only:

uCS-840 (7/2012) TAS Entry Date

 

 

 

County ss Ee COURT, COUNTY OF Erie a

 

wuuge Assiqned

 

Index No: _.. Date Index Issued:

 

 

RL Gale

 

CAPTION: — Enter the complete case caption. Do not use et al or et ano. If more space is required,
attach a caption rider sheet.

 

FILED
CENTURION CAPITAL CORP N WeFPS/MAT/ A1s5DeGs
u ORATIO ERIE COUNTY CLERK
ECPT & 17108849

HAZDL 7 700030

Plaintiff(s)/Petitioner(s)

 

 

 

 

 

 

-against-
CHRISTOPHER MCCROBIE
— Defendant(s/Respondent(s)
NATURE. OF ACTION OR PROCEEDING: Check ONE box only and specify where indicated.
MATRIMONIAL COMMERCIAL
CG Contested © Business Entity (including corporations, partnerships, LLCs, etc.)

NOTE: For all Matrimonial actions where the parties have children under © Contract
the age of 18, complete and altach the MATRIMONIAL RJI Addendum, OQ insurance (where insurer is a parly, except arbitration)

 

 

 

 

 

 

 

 

 

 

     

 

 

   

 

For Uncontested Matrimonial actions, use RJ! form UD-13. O UCC (including sales, negotiable instruments}

TORTS ©) Other Commerciat:

(> Asbestos {epecity)

QO Breast Impiant NOTE: For Commercial Division assignment requesis (22 NYCRR §

€) Environmentat: 202.70(d)). complete and attach the COMMERCIAL DIV RJ Addendum.
ispacity) REAL PROPERTY: Mow many properties does the application include?

© Medical, Dental, or Podiatric Malpractice O Condemnation

© Motor Vehicle O Mortgage Foreclosure ispecifyy. © Residential © Commercial

CE Products Liability: Property Address:
ispecify) Street Address Cily State dip

oO Cuher Negligence: MOTE: For Morigage Foreclosure actions involving a one- to four-family,
(specily) owner-occupied, residential property, or an owner-occupied

- Cy Gitier Professional Me eS ~ap-eendéminiumecompletednd- atlattrthie FORECLOSURE Rul Addendum:
wetlinere co | Qoslax.Gestiora Section:

   
    

 

 

 

 

 

 

 

 

 

 

 

 

 

oO Other Tort: Tax Foreclosure
specify) © other Real Property:
OTHER MATTERS {epeciy)
(©) Ceriificate of incorporation/Dissolution isee NOTE under Commercial] SPECIAL PROCEEDINGS
oO Emergency Medical Treatrnent q) CPLR Article 75 (Arbitration) [see NOTE under Commercial]
O Habeas Corpus OQ CPLR Article 78 (Body or Officen
©) Local Court Appeal © Election Law
© Mechanic's Lien oO MHL Article 9.60 (Kendra's Law)
© Name Change © MHL. Article 10 (Sex Offender Confinement-initial)
oO Pistol Permit Revocation Hearing O MHL Article 10 (Sex Offender Canfinemant-Review)
OQ Sale or Finance of Religious/Not-for-Profit Property OQ MHL Article 81 (Guardianship)
OQ Other: Q Other Mental Hygiene:
ispecity) {specify}
oO Other Special Proceeding:
. ispecify)
STATUS OF ACTION OR PROCEEDING: Answer YES or NO for EVERY question AND enter additional information where indicated,
l YES | NO |
Has a summons and cornplaint or surmmons winotice been filed? O oO if yes, date filed: sone
Has a summons and complaint or summons w/notice been served? oO O yes, date served: tite

Is this action/proceeding being tiled post-judgment’? © ©) iyes.judgmentaate:

 
Case 1:15-cv-00018-LJV-MJR Document 86-16 Filed 04/25/19 Page 5 of 6

 

[NATURE OF JUDICIAL INTERVENTION: Check ONE box only AND efiter additional information where indicated.
C) infant's Compromise : - ,
© Note of Issue and/or Certificate of Readiness

   

   

© Notice of Medical, Dental, or Podiatric Malpractice Oate issue Joined.

©) Notice of Motion Relief Sought Return Date: tennant eis
© Notice of Petition Relief Sought: Return Date: eee a
© order to Show Cause Relief Sought: a Retum Date:

© Other Ex Parte Apptication Relief Soug rt

OQ Poor Person Application
oO Request for Preliminary Conference

oO Residential Mortgage Foreclosure Settlement Conference
© wiit of Habeas Corpus
@) Other (specify): APPEAL

 

List any related actions, For Matrimonial actions, include ary related criminal and/or Family Court cases,

 

 

RELATED CASES: __ __ | Itadditional space is required, complete and attach the Rul Addendum. If none, leave blank.
Case Title Index/Case No. Court Judge (if assigned) Relationship to instant Case
Centurion Capital Corportation 1007295/06 Buffato City Court Betty Calvo-Torres Case on Appeal

v. Christopher MicCrobie

 

 

 

 

 

 

 

PARTIES For parties without an attorney, check "Un-Rep” box AND enter party address, phone number and e-mail address in space provided.
. if additional space is required, complete and atlach the RJI Addendum.

 

 

 

 

Parties: Attorneys and/or Unrepresented Litigants: Issue
Un- | List parties in caption order and Provide atlomey name, firm name, business address, phone number and e-mail Joined insurance
Rep (indicate party role(s) (e.g. defendant; address of all aitorneys that have appeared in the case. For unrepresented (VIN): Carrler(s):
3rd-party plaintiff). litigants, provide address, phone number and e-mail address,
CENTURION CAPITAL CORPORATION Houstanger Todd
Last Name Last Name First Name
HOUSLANGER & ASSOCIATES, PLLC Oves
First Name Firm Name
C] ; Primaty Role: 4| 372 New York Avenue Huntington ew new vork] | 3 1743
Plaintiff Street Address City State
Secondary Role {if any): 6314277140 6314277143 (no
Phone Fax e-mail
MCCROBIE Andrews Seth
Last Name Last Name First Name Oves
CHRISTOPHER LAW OFFICES OF KENNETH HILLER, PLLC
[ | oat Namne Firm Name
rimary Role: 6000 North Bailey Ave. Suite 1A Amherst New York 14226
Defendant street Addrass City State zip OQ NO
Secondary Role (if any): 7765643288 7163321884 sandrews@kennethhiller.com
Phone Fax e-anall

 

 

 

 

 

  

Last-Na : first.Nar

 

 

 

 

 

       
 
  

  
  

TOR AS es Age gee ee

Sueeaa Ta

 

 

 

 

 

 

 

First Name Firm Name
Primary Role:
Street Address City State Zip On 0
Secondary Rote (if any):
Phone Fax e-mail
Last Name Last Name First Name C)ves
[| First Name Fiera Name
Primary Role:
Street Address Shy State Zip
Secondary Rela {if any}: (no
Phone Fax e-mail

 

| AFFIRM UNDER THE PENALTY OF PERJURY THAT, TO MY KNOWLEDGE, OTHER THAN AS NOTED ABOVE, THERE ARE AND HAVE
BEEN NO RELATED ACTIONS OR PROCEEDINGS, NOR HAS A REQUEST FOR JUDICIAL INTERVENTION PREVIOUSLY BEEN FILED IN
THIS ACTION OR PROCEEDING.

 

 

 

 

pS AV,
Dated: 06/22/2017 I he FO of Spy) fey
i yA , /. eee
UWA Oo SA Seth J. Andrews, Esq.
&

 

TTORNEY REGISTRATION NUMBER “PRINT OR TYPE NAME ss sacs
| _ Print Form |

 
Oe

ee
a :
oe

 

 
